DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the functional image" in 10.  Which is considered indefinite. It is unclear to the examiner whether the functional image recited is the same as the optimized functional image recited in line 1.
Claim 1, line 14 recites the limitation “each optimized functional image” which is considered indefinite. It is unclear to the examiner how multiple functional images are being optimized as the system is intended to generate only an optimized functional image.
Claim 1, line 18, recites the limitation “display the at least one optimized functional image” which is considered indefinite. It is unclear to the examiner how more than one functional image can be displayed when the system is intended to generate only an optimized functional image.
Claims 5 and 6 recites the limitation “the functional images” which is considered indefinite. It is unclear to the examiner how more than one functional image can be used when the system is intended to generate only an optimized functional image.
Claim 7, line 1, recites “the optimized functional images” which is considered indefinite. It is unclear to the examiner how more than one functional image can be used when the system is intended to generate only an optimized functional image.
Claim 7, line 3, recites the limitation “the at least one optimized functional image” which is considered indefinite. It is unclear to the examiner how more than one functional image can be used when the system is intended to generate only an optimized functional image.
Claim 9 recites the limitation "the functional image" in 10.  There is insufficient antecedent basis for this limitation in the claim. The claim recites at least one optimized functional image is generated but does not previously recite that a single functional image is generated.
Claim 9, line 10, recites the limitation “generating…a preliminary estimate of the functional image” which is considered indefinite. It is unclear to the examiner whether the preliminary estimate is determined for every one of the at least one functional images or just a specific functional image.
Claim 16 recites the limitation "the functional image" in 11.  There is insufficient antecedent basis for this limitation in the claim. The claim recites at least one optimized functional image is generated but does not previously recite that a single functional image is generated.
Claim 16, line 11, recites the limitation “generate a preliminary estimate of the functional image” which is considered indefinite. It is unclear to the examiner whether the preliminary estimate is determined for every one of the at least one functional images or just a specific functional image.

Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-13, and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vavadi et al. (“Automated data selection method to improve robustness of diffuse optical tomography for breast cancer imaging”, hereinafter Vavadi) in view of Habermehl et al. (“Optimizing the regularization for image reconstruction of cerebral diffuse optical tomography”, hereinafter Habermehl) as evidenced by Bohringer et al. (“Time-Domain and Spectral-Domain Optical Coherence Tomography in the Analysis of Brain Tumor Tissue”).
Regarding claim 1, Vavadi teaches a system for generating an optimized functional image of a lesion region of a breast (Abstract and Introduction), the system comprising: 
a diffuse optical tomography (DOT) device (Section 3. Methods, para. 1 discloses an “US-guided DOT system” for collecting data) configured to acquire lesion functional data from the lesion region of the breast and to acquire reference functional data from a healthy tissue 5region of a contralateral breast (Section 3. Methods, para. 1 discloses the obtained data using the DOT system “contains multiple data sets from both lesion and contralateral reference breast”); 
a computing device in communication with the DOT device (Section 5. Discussion and conclusion, para. 2 discloses the automated method introduced is performed using a typical core computer) programmed to: 
transform the lesion functional data and the reference functional data to produce perturbation data (Section 1. Introduction, para. 5 and subsection 3.5 Perturbation filtering discloses the lesion and reference data are transformed to produce perturbation data), the perturbation data comprising a normalized difference between the lesion functional data and the reference functional data (Section 1. Introduction, para. 5, discloses reference measurements are acquired of the normal contralateral breast and “then, the  lesion measurement set is subtracted and scaled by this robust reference to form the normalized perturbation” and subsection 3.5 Perturbation filtering, para. 1 discloses “a filtering method is applied to the perturbation based on the constraints imposed on the phase difference between the lesion data and the reference data”);  
generate a preliminary estimate of the functional image (section 1. Introduction, para. 5 pg. 4009 discloses optical properties for the background and lesion are recovered and section 3.5 para. 2-3 pg. 4015-4016 further references using optical properties in the simulation, para. 3 specifically discloses unknown optical properties. The use of optical properties is in line with [0127] of the present applications specification in that the preliminary estimate is of unknown optical properties)
generate each optimized functional image (fig. 5 shows the system generates each optimized functional image) by iteratively optimizing successive estimates of the functional image (Section 3.5, para. 3 pg. 4016 discloses the “conjugate gradient method is utilized for iterative optimization of the inverse problem”), wherein a value of the optimized functional image at each voxel in the lesion region is indicative of a hemoglobin concentration at that voxel (fig. 5 and its subsequent description shows images that include a total hemoglobin map of the region in which each voxel is color coded meaning each voxel shows the hemoglobin concentration at that voxel based on the depicted color); and 
display the at least one optimized functional image (fig. 5 shows the at least one optimized functional image is displayed).
Vavadi does not specifically teach the computing device is programmed to 10generate a preliminary estimate of the functional image by applying a truncated pseudoinverse matrix of a weight matrix to the perturbation data, the weight matrix comprising a plurality of elements representing system measurement sensitivity and distribution of diffused optical waves in a homogenous medium; and using 15estimates of the functional image regularized by the preliminary estimate of the functional image weighted by a regularization parameter during reconstruction.
However,
Habermehl in a similar field of endeavor teaches a computing device (section 2.2 on pg. 2 discloses MATLAB was used and in order to run MATLAB a computing device must be present) programmed to 10generate a preliminary estimate (source estimate                         
                            
                                
                                    
                                        
                                            J
                                        
                                        ~
                                    
                                
                                
                                    m
                                
                                
                                    +
                                
                            
                            ∆
                            
                                
                                    y
                                
                                
                                    N
                                
                            
                        
                     in section 2.4.4) of the functional image by applying a truncated pseudoinverse matrix of a weight matrix to the obtained data (section 2.4 Image reconstruction methods discloses different methods applied to the obtained data. Subsection 2.4.4 Truncated singular value decomposition discloses applying truncated matrices of the Moore-Penrose pseudoinverse to the obtained data. Additionally, Section 1. Introduction discloses J is the weight matrix and section 2.2, para. 4 discloses that a reduced Jacobian                         
                            
                                
                                    J
                                
                                ~
                            
                        
                     is used in place of J.), the weight matrix comprising a plurality of elements representing system measurement sensitivity and distribution of diffused optical waves in a homogenous medium (Section 1. Introduction, para. 3 discloses “a weight matrix J that contains sensitivity values for all nodes in the reconstruction volume for all given light source and detector pairs”, the light sources and detectors are seen as the distribution of diffused optical waves and because the brain is the directed medium the waves are being transmitted into a homogenous medium. As evidenced by Bohringer et al. “Time-Domain and Spectral-Domain Optical Coherence Tomography in the Analysis of Brain Tumor Tissue”, the brain is considered a homogenous medium when being imaged, pg. 591, col. 2, “the typical homogenous appearance of normal brain”); and
using 15estimates of the functional image regularized by the preliminary estimate of the functional image weighted by a regularization parameter during reconstruction (Section 2.6 on pg. 7 discloses “regularization is necessary” where “the parameter λ of regularized models drives the estimated brain activation” and a score is calculated for every λ, “and the parameter with the minimal score is used for reconstruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Vavadi to have the computing device be programmed to 10generate a preliminary estimate of the functional image by applying a truncated pseudoinverse matrix of a weight matrix to the perturbation data, the weight matrix comprising a plurality of elements representing system measurement sensitivity and distribution of diffused optical waves in a homogenous medium; and using 15estimates of the functional image regularized by the preliminary estimate of the functional image weighted by a regularization parameter during reconstruction. The motivation to make this modification is in order to allow for fast or potentially real-time volumetric image reconstruction of time series, as recognized by Habermehl (section 4, para. 5, pg. 13). 
Regarding claim 9, Vavadi teaches a computer-implemented method for generating an optimized functional image of a lesion region of a breast of a subject (Abstract and Introduction),comprising: 
receiving, using a computing device (Section 5. Discussion and conclusion, para. 2 discloses the automated method introduced is performed using a typical core computer), a plurality of measurements from a diffuse optical tomography (DOT) device (Section 3. Methods, para. 1 discloses an “US-guided DOT system” for collecting data), the plurality of measurements comprising lesion functional data from a healthy tissue 5region of a contralateral breast (Section 3. Methods, para. 1 discloses the obtained data using the DOT system “contains multiple data sets from both lesion and contralateral reference breast”); 
transforming, using the computing device (Section 5. Discussion and conclusion, para. 2 discloses the automated method introduced is performed using a typical core computer), the lesion functional data and the reference functional data to produce perturbation data (Section 1. Introduction, para. 5 and subsection 3.5 Perturbation filtering discloses the lesion and reference data are transformed to produce perturbation data), the perturbation data comprising a normalized difference between the lesion functional data and the reference functional data (Section 1. Introduction, para. 5, discloses reference measurements are acquired of the normal contralateral breast and “then, the  lesion measurement set is subtracted and scaled by this robust reference to form the normalized perturbation” and subsection 3.5 Perturbation filtering, para. 1 discloses “a filtering method is applied to the perturbation based on the constraints imposed on the phase difference between the lesion data and the reference data”);  
generating, using the computing device (Section 5. Discussion and conclusion, para. 2 discloses the automated method introduced is performed using a typical core computer), a preliminary estimate of the functional image (section 1. Introduction, para. 5 pg. 4009 discloses optical properties for the background and lesion are recovered and section 3.5 para. 2-3 pg. 4015-4016 further references using optical properties in the simulation, para. 3 specifically discloses unknown optical properties. The use of optical properties is in line with [0127] of the present applications specification in that the preliminary estimate is of unknown optical properties)
generating, using a computing device (Section 5. Discussion and conclusion, para. 2 discloses the automated method introduced is performed using a typical core computer), each optimized functional image (fig. 5 shows the system generates each optimized functional image) by iteratively optimizing successive estimates of the functional image (Section 3.5, para. 3 pg. 4016 discloses the “conjugate gradient method is utilized for iterative optimization of the inverse problem”), wherein a value of the optimized functional image at each voxel in the lesion region is indicative of a hemoglobin concentration at that voxel (fig. 5 and its subsequent description shows images that include a total hemoglobin map of the region in which each voxel is color coded meaning each voxel shows the hemoglobin concentration at that voxel based on the depicted color); and 
displaying the at least one optimized functional image on a display device (fig. 5 shows the at least one optimized functional image is displayed where the device displaying the image is seen as the display device).
Vavadi does not specifically teach the computing device 10generates a preliminary estimate of the functional image by applying a truncated pseudoinverse matrix of a weight matrix to the perturbation data, the weight matrix comprising a plurality of elements representing system measurement sensitivity and distribution of diffused optical waves in a homogenous medium; and using 15estimates of the functional image regularized by the preliminary estimate of the functional image weighted by a regularization parameter during reconstruction.
However,
Habermehl in a similar field of endeavor teaches a computing device (section 2.2 on pg. 2 discloses MATLAB was used and in order to run MATLAB a computing device must be present) 10generates a preliminary estimate (source estimate                         
                            
                                
                                    
                                        
                                            J
                                        
                                        ~
                                    
                                
                                
                                    m
                                
                                
                                    +
                                
                            
                            ∆
                            
                                
                                    y
                                
                                
                                    N
                                
                            
                        
                     in section 2.4.4) of the functional image by applying a truncated pseudoinverse matrix of a weight matrix to the obtained data (section 2.4 Image reconstruction methods discloses different methods applied to the obtained data. Subsection 2.4.4 Truncated singular value decomposition discloses applying truncated matrices of the Moor-Penrose pseudoinverse to the obtained data. Additionally, Section 1. Introduction discloses J is the weight matrix and section 2.2, para. 4 discloses that a reduced Jacobian                         
                            
                                
                                    J
                                
                                ~
                            
                        
                     is used in place of J.), the weight matrix comprising a plurality of elements representing system measurement sensitivity and distribution of diffused optical waves in a homogenous medium (Section 1. Introduction, para. 3 discloses “a weight matrix J that contains sensitivity values for all nodes in the reconstruction volume for all given light source and detector pairs”, the light sources and detectors are seen as the distribution of diffused optical waves and because the brain is the directed medium the waves are being transmitted into a homogenous medium. As evidenced by Bohringer et al. “Time-Domain and Spectral-Domain Optical Coherence Tomography in the Analysis of Brain Tumor Tissue”, the brain is considered a homogenous medium when being imaged, pg. 591, col. 2, “the typical homogenous appearance of normal brain”); and
using 15estimates of the functional image regularized by the preliminary estimate of the functional image weighted by a regularization parameter during reconstruction (Section 2.6 on pg. 7 discloses “regularization is necessary” where “the parameter λ of regularized models drives the estimated brain activation” and a score is calculated for every λ, “and the parameter with the minimal score is used for reconstruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Vavadi to have the computing device 10generate a preliminary estimate of the functional image by applying a truncated pseudoinverse matrix of a weight matrix to the perturbation data, the weight matrix comprising a plurality of elements representing system measurement sensitivity and distribution of diffused optical waves in a homogenous medium; and using 15estimates of the functional image regularized by the preliminary estimate of the functional image weighted by a regularization parameter during reconstruction. The motivation to make this modification is in order to allow for fast or potentially real-time volumetric image reconstruction of time series, as recognized by Habermehl (section 4, para. 5, pg. 13). 
Regarding claim 16, Vavadi teaches a non-transitory computer readable medium that includes computer-executable instruction for generating at least one optimized functional image of a lesion of a breast (Abstract, Introduction and Section 5. Discussion and conclusion, para. 2 discloses the automated method introduced is performed using a typical core computer) wherein when executed by at least one processor of a computing device, the computer executable instructions cause the at least one processor to:
receiving, using a computing device (Section 5. Discussion and conclusion, para. 2 discloses the automated method introduced is performed using a typical core computer), a plurality of measurements from a diffuse optical tomography (DOT) device (Section 3. Methods, para. 1 discloses an “US-guided DOT system” for collecting data), the plurality of measurements comprising lesion functional data from a healthy tissue 5region of a contralateral breast (Section 3. Methods, para. 1 discloses the obtained data using the DOT system “contains multiple data sets from both lesion and contralateral reference breast”); 
transform the lesion functional data and the reference functional data to produce perturbation data (Section 1. Introduction, para. 5 and subsection 3.5 Perturbation filtering discloses the lesion and reference data are transformed to produce perturbation data), the perturbation data comprising a normalized difference between the lesion functional data and the reference functional data (Section 1. Introduction, para. 5, discloses reference measurements are acquired of the normal contralateral breast and “then, the  lesion measurement set is subtracted and scaled by this robust reference to form the normalized perturbation” and subsection 3.5 Perturbation filtering, para. 1 discloses “a filtering method is applied to the perturbation based on the constraints imposed on the phase difference between the lesion data and the reference data”);  
generate a preliminary estimate of the functional image (section 1. Introduction, para. 5 pg. 4009 discloses optical properties for the background and lesion are recovered and section 3.5 para. 2-3 pg. 4015-4016 further references using optical properties in the simulation, para. 3 specifically discloses unknown optical properties. The use of optical properties is in line with [0127] of the present applications specification in that the preliminary estimate is of unknown optical properties)
generate each optimized functional image (fig. 5 shows the system generates each optimized functional image) by iteratively optimizing successive estimates of the functional image (Section 3.5, para. 3 pg. 4016 discloses the “conjugate gradient method is utilized for iterative optimization of the inverse problem”), wherein a value of the optimized functional image at each voxel in the lesion region is indicative of a hemoglobin concentration at that voxel (fig. 5 and its subsequent description shows images that include a total hemoglobin map of the region in which each voxel is color coded meaning each voxel shows the hemoglobin concentration at that voxel based on the depicted color); and 
display the at least one optimized functional image on a display device (fig. 5 shows the at least one optimized functional image is displayed where the device displaying the image is seen as the display device).
Vavadi does not specifically teach the computing device is programmed to 10generate a preliminary estimate of the functional image by applying a truncated pseudoinverse matrix of a weight matrix to the perturbation data, the weight matrix comprising a plurality of elements representing system measurement sensitivity and distribution of diffused optical waves in a homogenous medium; and using 15estimates of the functional image regularized by the preliminary estimate of the functional image weighted by a regularization parameter during reconstruction.
However,
Habermehl in a similar field of endeavor teaches a computing device (section 2.2 on pg. 2 discloses MATLAB was used and in order to run MATLAB a computing device must be present) programmed to 10generate a preliminary estimate (source estimate                         
                            
                                
                                    
                                        
                                            J
                                        
                                        ~
                                    
                                
                                
                                    m
                                
                                
                                    +
                                
                            
                            ∆
                            
                                
                                    y
                                
                                
                                    N
                                
                            
                        
                     in section 2.4.4) of the functional image by applying a truncated pseudoinverse matrix of a weight matrix to the obtained data (section 2.4 Image reconstruction methods discloses different methods applied to the obtained data. Subsection 2.4.4 Truncated singular value decomposition discloses applying truncated matrices of the Moor-Penrose pseudoinverse to the obtained data. Additionally, Section 1. Introduction discloses J is the weight matrix and section 2.2, para. 4 discloses that a reduced Jacobian                         
                            
                                
                                    J
                                
                                ~
                            
                        
                     is used in place of J.), the weight matrix comprising a plurality of elements representing system measurement sensitivity and distribution of diffused optical waves in a homogenous medium (Section 1. Introduction, para. 3 discloses “a weight matrix J that contains sensitivity values for all nodes in the reconstruction volume for all given light source and detector pairs”, the light sources and detectors are seen as the distribution of diffused optical waves and because the brain is the directed medium the waves are being transmitted into a homogenous medium. As evidenced by Bohringer et al. “Time-Domain and Spectral-Domain Optical Coherence Tomography in the Analysis of Brain Tumor Tissue”, the brain is considered a homogenous medium when being imaged, pg. 591, col. 2, “the typical homogenous appearance of normal brain”); and
using 15estimates of the functional image regularized by the preliminary estimate of the functional image weighted by a regularization parameter during reconstruction (Section 2.6 on pg. 7 discloses “regularization is necessary” where “the parameter λ of regularized models drives the estimated brain activation” and a score is calculated for every λ, “and the parameter with the minimal score is used for reconstruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Vavadi to have the computing device be programmed to 10generate a preliminary estimate of the functional image by applying a truncated pseudoinverse matrix of a weight matrix to the perturbation data, the weight matrix comprising a plurality of elements representing system measurement sensitivity and distribution of diffused optical waves in a homogenous medium; and using 15estimates of the functional image regularized by the preliminary estimate of the functional image weighted by a regularization parameter during reconstruction. The motivation to make this modification is in order to allow for fast or potentially real-time volumetric image reconstruction of time series, as recognized by Habermehl (section 4, para. 5, pg. 13). 

Regarding claims 2, 10, and 17, Vavadi in view of Habermehl teaches the system of claim 1, the method of claim 9, and the non-transitory computer readable medium of claim 16, as set forth above. Vavadi further teaches the lesion functional data comprises first voxels of a fine voxel size within the lesion region and further comprises second voxels of a coarse voxel size greater than the fine voxel size in a background region adjacent to the lesion region (subsection 3.5 Perturbation filtering, para. 3 discloses “reduces the total number of voxels…by using smaller mesh size for lesion region and a larger coarse mesh size for background”).
Regarding claims 3 and 11, Vavadi in view of Habermehl teaches the system of claim 1 and method of claim 9, as set forth above. Habermehl further teaches the truncated pseudoinverse matrix comprises a truncated Moore-Penrose pseudoinverse matrix (subsection 2.4.4 Truncates singular value decomposition discloses using truncated matrices in the Moore-Penrose pseudoinverse).
Regarding claims 4 and 12, Vavadi in view of Habermehl teaches the system of claim 1 and method of claim 9, as set forth above. Habermehl further teaches the truncated Moore-Penrose pseudoinverse matrix comprises a pseudoinverse matrix of the weight matrix truncated to a truncated dimension (subsection 2.4.4 Truncates singular value decomposition discloses the matrices included in the Moore-Penrose pseudoinverse matrix disclosed in equation 13 are truncated);
the truncated dimension comprises a number of singular values of the weight matrix greater than a threshold value (section 1. Introduction, para. 4 discloses “elimination the singular values smaller than a defined threshold from J” where J is the weight matrix); and
the threshold value comprises a value of 10% of the largest singular value of the weight matrix (Subsection 2.5 Reconstruction quality criterion, para. 1 discloses for each voxel all “t-value[s] smaller than 20% of the maximum t-value were eliminated”, subsection 2.2 forward simulation and spatial constraints, para. 4 discloses “rows having a norm lower than 1% of the maximum value were discarded” and section 1. Introduction, para. 4 discloses the chosen threshold parameter for the number of singular values maintained is “often made ad hoc and lacks objective criteria” and therefore can change depending on the user. Therefore using a value of 10% instead of 20% would also be justified).
Regarding claim 6, Vavadi in view of Habermehl teaches the system of claim 1, as set forth above. Vavadi further teaches the functional images are optimized by a conjugated gradient method (Section 3.5, para. 3 pg. 4016 discloses the “conjugate gradient method is utilized for iterative optimization of the inverse problem”).
Regarding claim 13, Vavadi in view of Habermehl teaches the method of claim 9, as set forth above. Vavadi further teaches the generating of each optimized functional image comprises iteratively optimizing successive estimates of the functional image, using the computing device, by an optimization method selected from a Newton method and a conjugate gradient method (Section 3.5, para. 3 pg. 4016 discloses the “conjugate gradient method is utilized for iterative optimization of the inverse problem”).
Regarding claim 18, Vavadi in view of Habermehl teaches the non-transitory computer readable medium of claim 16, as set forth above. Habermehl further teaches the truncated pseudoinverse matrix comprises a truncated Moore-Penrose pseudoinverse matrix (subsection 2.4.4 Truncates singular value decomposition discloses using truncated matrices in the Moore-Penrose pseudoinverse),  and the computer-executable instructions further cause the at least one processor to:
truncate the pseudoinverse matrix of the weight matrix to a truncated dimension (subsection 2.4.4 Truncates singular value decomposition discloses the matrices included in the Moore-Penrose pseudoinverse matrix disclosed in equation 13 are truncated);
the truncated dimension comprises a number of singular values of the weight matrix greater than a threshold value (section 1. Introduction, para. 4 discloses “elimination the singular values smaller than a defined threshold from J” where J is the weight matrix); and
the threshold value comprises a value of 10% of the largest singular value of the weight matrix (Subsection 2.5 Reconstruction quality criterion, para. 1 discloses for each voxel all “t-value[s] smaller than 20% of the maximum t-value were eliminated”, subsection 2.2 forward simulation and spatial constraints, para. 4 discloses “rows having a norm lower than 1% of the maximum value were discarded” and section 1. Introduction, para. 4 discloses the chosen threshold parameter for the number of singular values maintained is “often made ad hoc and lacks objective criteria” and therefore can change depending on the user. Therefore using a value of 10% instead of 20% would also be justified).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vavadi in view of Habermehl as applied to claim 1 above, and further in view of Roy et al. (“Truncated Newton’s optimization scheme for absorption and fluorescence optical tomography: Part I theory and formulation” hereinafter Roy).
Regarding claim 5, Vavadi in view of Habermehl teaches the system of claim 1, as set forth above. Vavadi in view of Habermehl do not specifically teach the functional images are optimized by a Newton method.
However,
Roy in a similar field of endeavor teach optimizing functional images by a Newton method (Abstract “the image reconstruction algorithm is formulated as an optimization problem…the inverse solution is accomplished using a truncated Newton’s method” and section 3.1, pg. 364, “the truncated Newton method with trust region is used for non-linear optimization problem”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Vavadi in view of Habermehl to have the functional images be optimized by a Newton method. The motivation to make this modification is in order to reduce computational overhead and error, as recognized by Roy (Abstract).

Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vavadi in view of Habermehl as applied to claim 1 above, and further in view of Zhu et al. (“Assessment of Functional Differences in Malignant and Benign Breast Lesions and Improvement of Diagnostic Accuracy by Using US-guided Diffuse Optical Tomography in Conjunction with Conventional US”, hereinafter Zhu).
Regarding claims 7, 14, and 19, Vavadi in view of Habermehl teaches the system of claim 1, method of claim 9, and non-transitory computer readable medium of claim 16, as set forth above. Vavadi further teaches the optimized functional images comprise absorption maps (figs. 3-5 and their subsequent description discloses the images include absorption maps), and the computing device is further programmed to: 
compute a total hemoglobin concentration based on the at least one optimized functional image (section 4. Results, para. 4, pg. 4018 discloses the total hemoglobin concentration was calculated for each patient).
 Vavadi in view of Habermehl do not specifically teach the computing device is further programmed to: 5indicate a level of malignancy based on a comparison of the total hemoglobin concentration with a threshold hemoglobin concentration; and generate a recommendation for biopsy based on the level of malignancy.
However,
Zhu in a similar field of endeavor teaches the computing device (the statistical analysis subsection on pg. 390 discloses a software was used for performing statistical calculations meaning a computing device performed the calculations) is further programmed to: 
5indicate a level of malignancy based on a comparison of the total hemoglobin concentration with a threshold hemoglobin concentration (the statistical analysis subsection on pg. 390 discloses “a threshold of 80 µmol/L was used to compute…positive predictive value, and negative predictive value from maximum tHb concentration” having a concentration above the threshold is considered to be positive for malignancy and having a threshold below the threshold is considered to be negative for malignancy); and 
generate a recommendation for biopsy based on the level of malignancy (the discussion section, last paragraph on pg. 396 discloses because hemoglobin can assist in characterizing malignant lesions from certain types of benign lesions, hemoglobin can be used to identify surgical candidates for whom surgical excision might be avoided. The identification of surgical candidates for whom surgical excision might be avoided is seen as being a recommendation for whether to obtain a biopsy based on the level of malignancy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, method, and non-transitory computer readable medium disclosed by Vavadi in view of Habermehl to have the computing device be further programmed to: 5indicate a level of malignancy based on a comparison of the total hemoglobin concentration with a threshold hemoglobin concentration; and generate a recommendation for biopsy based on the level of malignancy. The motivation to make this modification is in order to improve breast cancer diagnosis, as recognized by Zhu (Abstract, pg. 387).

Claim 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vavadi in view of Habermehl as applied to claim 1 above, and further in view of Li et al. (“Tomographic optical breast imaging guided by three-dimensional mammography”, hereinafter Li) and Huang et al. (US 20140364736, hereinafter Huang).
Regarding claims 8, 15, and 20, Vavadi in view of Habermehl teaches the system of claim 1, method of claim 9, and non-transitory computer readable medium of claim 16, as set forth above. Vavadi in view of Habermehl do not specifically teach the regularization parameter comprises the largest singular value of the weight matrix multiplied by a factor proportional to a tumor size.
However,
Li in a similar field of endeavor teaches using a regularization parameter that comprises the largest singular value of the weight matrix multiplied by a factor (section 3, para. 1, pg. 5183 discloses “for the regularization parameters we used values of                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    n
                                
                            
                            =
                            α
                        
                        
                            n
                        
                    
                    m
                    a
                    x
                    (
                    
                        
                            A
                        
                        
                            T
                        
                    
                    A
                    )
                
            ” where section 2, para. 2, pg. 5182 discloses A is representative of the system matrix and section 3, para. 2 – section 4, para. 1, pg. 5183 discloses                 
                    
                        
                            α
                        
                        
                            n
                        
                    
                
             is a parameter that changes based on the value that maximizes the contrast to noise ratio and can be varied as disclosed in section 7, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, method, and non-transitory computer readable medium disclosed by Vavadi in view of Habermehl to have the regularization parameter comprise the largest singular value of the weight matrix multiplied by a factor. The motivation to make this modification is in order to have the regularization parameter be based off prior obtained images which improves image reconstruction, as recognized by Li (Abstract).
Vavadi in view of Habermehl and Li does not specifically teach that the regularization parameter comprises a factor proportional to a tumor size.
However,
Huang in a similar field of endeavor teaches the regularization parameter comprises a factor proportional to a tumor size ([0025] discloses “different regularization parameter values in different regions according to the approximate locations and sizes of breast tumors provide by ray tomography”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Vavadi in view of Habermehl and Li to have the regularization parameter comprises a factor proportional to a tumor size. The motivation to apply the known technique of having the regularization parameter comprise a factor proportional to a tumor size of Huang to the system of Vavadi in view of Habermehl and Li would be to allow for the predictable results of having the regularization parameter be specific to the size of tumor being imaged rather than a constant regularization parameter being used for the entire imaging domain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791